DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,254,714 in view of Coudray CH 698613. 
Regarding claim1, claim 2 of ‘714 anticipates all of the claimed subject matter of claim 1 except emphasized below.
16/221023
1. A running equation of time mechanism including a hand arrangement whose purpose is to indicate civil time by means of a concentric 5hour hand and minute hand, and a true minute hand concentric with the civil time hands, wherein the running equation of time mechanism also includes an equation of time cam having a profile which is determined by the difference, on each day of the year, between mean solar time or civil time, and solar time or true time, wherein this equation of time cam is driven in rotation at the rate of 10one revolution per year by a timepiece movement, wherein the position of 15which is formed by the equation of time cam, wherein the differential gear device is arranged concentrically with respect to the true minute hand.

2. A running equation of time mechanism comprising a hand arrangement whose purpose is to indicate civil time by means of an hour 20 hand and a minute hand, and a true minute hand, wherein the running equation of time mechanism also includes an equation of time cam having a profile which is determined by the difference, on every day of the year, between mean solar time or civil time, and solar time or true time, wherein said equation of time cam is driven in rotation at the rate of one revolution 25 per year by a timepiece movement, wherein the position of the true minute hand is determined by the 30 formed by the equation of time cam, wherein the differential gear device includes a planetary reducer wheel set, via which the civil minute pipe-17- Filing text US drives a civil hour pipe on which is pressed the civil hour hand, and a planetary multiplier wheel set via which the civil hour pipe drives a true minute pipe on which is pressed the true minute hand.


However, Coudray discloses it is known in the art to have a concentric hour hand and minute hand (elements 1 and 4), and a true minute hand concentric with the civil time hands (element 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of ‘714 to have concentric hands as suggested by Coudray because doing so allows the device to display the information on the same dial, saving space.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “between mean solar time or civil time, and solar time or true time” render the claims indefinite. It is unclear whether this combination is interpreted to mean between ((mean solar time or civil time) and solar time) OR ((mean solar time or civil time) and true time) or respectively the equation of time cam shows the difference between (mean solar time and solar time) OR (civil time and true time). It appears from the specification the applicant intends for the latter interpretation. For purposes of examination, “the difference, on each day of the year, between mean solar time or civil time, and solar time or true time” is interpreted to mean “the difference, on each day of the year, being either between mean solar time and solar time or civil time and true time respectively”. 
Regarding claim 1, “a civil minute hand” renders the claim indefinite as it is unclear whether the claimed hand refers to the concentric hour hand/minute hand or a different hand. For purposes of examination, “means of a concentric hour hand and minute hand’'’/’’means of an hour hand and a minute hand” is interpreted to mean “means of a concentric civil hour hand and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coudray. 
Regarding claim 1, Coudray discloses a running equation of time mechanism including a hand arrangement whose purpose is to indicate civil time by means of a concentric hour hand and minute hand (elements 1 and 4), and a true minute hand concentric with the civil time hands (element 11), wherein the running equation of time mechanism also includes an equation of time cam having a profile which is determined by the difference, on each day of the year, between mean solar time or civil time, and solar time or true time (element 10 [0016], [0017], [0020], [0022]), wherein this equation of time cam is driven in rotation at the rate of one revolution per year by a timepiece movement [0014], wherein the position of the true minute hand is determined by the position of the equation of time cam [0022]-[0024], wherein the running equation of time mechanism also includes a differential gear device (elements 22, 23, 24 [0018]), a first input of which is formed by a cannon-pinion integral with a civil minute pipe (element 12) on which a civil minute hand is pressed [0018], and a second input of which is formed by the equation of time cam (i.e. element 10 via element 14 [0016],[0017],[0020],[0022]-[0024]), wherein the differential gear device is arranged concentrically with respect to the true minute hand (i.e. element 22 is concentric/coaxial with the true minute hand 11), see Fig. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/            Primary Examiner, Art Unit 2844